Fourth Court of Appeals
                                       San Antonio, Texas
                                             December 4, 2018

                                           No. 04-18-00892-CR

                                         IN RE Steven SUMLIN

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On November 26, 2018, relator filed a petition for writ of mandamus and a motion for an
emergency stay. After considering the petition, this court concludes relator is not entitled to the
relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.
52.8(a). Relator’s motion for an emergency stay is also DENIED. This court’s opinion will
issue at a later date.

           It is so ORDERED on December 4, 2018.

                                                            _________________________________
                                                            Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2018.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court




1
 This proceeding arises out of Cause No. 2018CR1545, styled Ex parte Steven Charles Sumlin, pending in the 227th
Judicial District Court, Bexar County, Texas, the Honorable Dick Alcala presiding.